Order filed January 28, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00275-CV
                                   ____________

            IN RE WYATT FIELD SERVICE COMPANY, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               125th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2011-44838

                                     ORDER

      On April 9, 2014, the Court granted relator’s motion to stay the underlying
proceedings.    The Court conditionally granted relator’s petition for writ of
mandamus on December 23, 2014. Because we have reached a disposition of
relator’s petition for writ of mandamus, we lift our stay entered on April 9, 2014.

                                       PER CURIAM

Panel consists of Justices Christopher, Jamison, and McCally.